                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     EDWARD R MONFORT,                                    Case No. 18-CV-05211-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART RENEWED
                                  14              v.                                          MOTION TO FILE UNDER SEAL
                                  15     ADOMANI, et al.,                                     Re: Dkt. No. 110
                                  16                    Defendants.

                                  17

                                  18          On September 12, 2019, Defendants filed a motion for summary judgment. ECF No. 82.

                                  19   On September 26, 2019, Plaintiff filed his opposition to Defendants’ motion for summary

                                  20   judgment. ECF No. 85. On the same day, Plaintiff also filed an administrative motion to seal

                                  21   certain exhibits in support of his opposition brief. ECF No. 84. On November 22, 2019, the Court

                                  22   granted in part and denied in part Plaintiff’s sealing motion but permitted the parties to jointly file

                                  23   a renewed motion. ECF No. 106. Pursuant to the Court’s order, the parties filed their renewed

                                  24   motion on December 6, 2019. ECF No. 110 (“Mot.”). In support of the parties’ renewed sealing

                                  25   motion, the parties filed a declaration from Daniel-Charles Wolf. ECF No. 110-1 (“Wolf Decl.”).

                                  26   The parties’ renewed administrative motion to seal is now before the Court.

                                  27          The parties’ renewed motion pertains to 14 documents designated as confidential by

                                  28                                                      1
                                       Case No. 18-CV-05211-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART RENEWED MOTION TO FILE UNDER SEAL
                                   1   Defendants that are located at Exhibits E, F, H, L, M, N, O, P, R, S, T, X, Z, and 3 to the

                                   2   Declaration of Kristen O’Connor in Support of Plaintiff Edward R. Monfort’s Response in

                                   3   Opposition to Defendants’ Motion for Summary Judgment. ECF No. 87 (“O’Connor Decl.”);

                                   4   ECF No. 110-3 (redacted exhibits to O’Connor Decl.). For the reasons below, the Court

                                   5   GRANTS the parties’ renewed administrative motion to file under seal.

                                   6   I. LEGAL STANDARD
                                   7           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   8   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                   9   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  10   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  11   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  12   Within the Ninth Circuit, documents that are more than “tangentially related . . . to the underlying
Northern District of California
 United States District Court




                                  13   cause of action” are not sealable unless the Court agrees that “compelling reasons” exist to

                                  14   overcome the presumption of access. See Kamakana, 447 F.3d at 1179.

                                  15           Here, Defendants wish to seal judicial records related to a motion for summary judgment,

                                  16   which is a dispositive motion and thus more than “tangentially related” to the cause of action. See

                                  17   Kamakana, 447 F.3d at 1179. Defendants must therefore overcome the presumption of public

                                  18   access by offering “compelling reasons supported by specific factual findings that outweigh the

                                  19   general history of access and the public policies favoring disclosure.” Kamakana, 447 F.3d at

                                  20   1178–79 (internal quotation marks and citation omitted). Compelling reasons justifying the

                                  21   sealing of court records generally exist “when such ‘court files might have become a vehicle for

                                  22   improper purposes,’ such as the use of records to gratify private spite, promote public scandal,

                                  23   circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at

                                  24   598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                  25   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

                                  26   court to seal its records.” Id.

                                  27           In our district, in addition to meeting the applicable standard under Kamakana, all parties

                                  28                                                     2
                                       Case No. 18-CV-05211-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART RENEWED MOTION TO FILE UNDER SEAL
                                   1   requesting sealing must comply with Civil Local Rule 79–5, including that rule’s requirement that

                                   2   the request must “establish . . . that the document, or portions thereof, are privileged, protectable

                                   3   as a trade secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). The sealing

                                   4   request must also “be narrowly tailored to seek sealing only of sealable material.” Id.

                                   5   II. DISCUSSION
                                   6          As an initial matter, Defendants state that Exhibit H, ECF No. 90-3, need not be filed

                                   7   under seal. See Wolf Decl. at 3. Accordingly, the Court DENIES with prejudice the parties’

                                   8   request to seal with respect to Exhibit H. Plaintiff shall refile Exhibit H publicly consistent with

                                   9   this order and Civil Local Rule 79-5(f).

                                  10          Additionally, the parties seek to seal portions of Exhibits E, F, L, M, N, O, P, R, S, T, X, Z,

                                  11   and 3 to the Declaration of Kristen O’Connor. See ECF No. 110-3. The information sought to be

                                  12   sealed in these exhibits falls into the following categories: (1) contracts between Defendants and
Northern District of California
 United States District Court




                                  13   third parties, and information provided by third parties; (ii) confidential financial information from

                                  14   Defendants; (iii) personally identifiable information of third-party individuals, including names,

                                  15   medical records, and financial information; and (iv) information regarding Defendants’

                                  16   prospective business plans, dealings and strategies, including those pertaining to Adomani’s initial

                                  17   public offering. See Wolf Decl. The Court agrees that compelling reasons exist to seal this

                                  18   information. See, e.g., FTC v. Qualcomm Inc., No. 17-CV-220-LHK, 2019 WL 95922, at *3

                                  19   (N.D. Cal. Jan. 3, 2019) (granting motion to seal under the compelling to the extent it may harm

                                  20   the party or third parties’ “competitive standing and divulges terms of confidential contracts,

                                  21   contract negotiations, or trade secrets.”); Krieger v. Atheros Commc’ns, Inc., No. 11-CV-640-

                                  22   LHK, 2011 WL 2550831, at *1 (N.D. Cal. Jun. 25, 2011) (finding information regarding party’s

                                  23   “long-term financial projections, discussions of business strategy, and competitive analyses”

                                  24   sealable under the compelling reasons standard); Nursing Home Pension Fund v. Oracle Corp.,

                                  25   No. C01-00988 MJJ, 2007 WL 3232267, at *2 (N.D. Cal. Nov. 1, 2007) (“The Ninth Circuit has

                                  26   found that compelling reasons exist to keep personal information confidential to protect an

                                  27   individual’s privacy interest and to prevent exposure to harm or identity theft.” (citing Foltz v.

                                  28                                                      3
                                       Case No. 18-CV-05211-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART RENEWED MOTION TO FILE UNDER SEAL
                                   1   State Farm. Mut. Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003))); Benedict v. Hewlett-

                                   2   Packard Co., No. 13-CV-00119-LHK, 22014 WL 233827, at *3 (N.D. Cal. Jan. 21, 2014)

                                   3   (granting motion to seal confidential customer information, including address, phone number, and

                                   4   email address); Transperfect Global, Inc. v. Motionpoint Corp., No. C 10-2590 CW, 2013 WL

                                   5   209678, at *1 (N.D. Cal. Jan. 17, 2013) (granting motion to seal exhibits that contained

                                   6   proprietary information about the sealing party’s internal business operations). Furthermore, the

                                   7   parties’ request is narrowly tailored because the requested sealing includes only those categories

                                   8   of information. Accordingly, the parties’ request to seal the remaining exhibits is GRANTED.

                                   9          In sum, the Court rules on the parties’ renewed motion to seal as follows:

                                  10      Specific Document                         Specific Portion                          Ruling
                                  11    O’Connor Decl.,           180:14–20, 181:17–182:24, 202:25–203:2
                                                                                                                           GRANTED
                                        Exhibit E
                                  12
Northern District of California




                                                                  9:25–10:12, 100:22–101:5, 216:17–217:10,
 United States District Court




                                        O’Connor Decl.,                                                                    GRANTED
                                  13    Exhibit F                 161:17–162:1, 165:3–8, 165:12–13, 165:21–22,
                                                                  165:24–25, 166:6–7, 166:10–11, 166:18–19,
                                  14                              166:23, 166:25–167:1, 167:5–6, 167:8–9,
                                                                  204:16–17, 214:18–22
                                  15
                                        O’Connor Decl.,           N/A – Defendant does not seek to seal this               DENIED with
                                  16    Exhibit H                 document                                                  prejudice

                                  17    O’Connor Decl.,           Redactions at L.3–L.8
                                                                                                                           GRANTED
                                        Exhibit L
                                  18
                                        O’Connor Decl.,           200:24–201:6
                                                                                                                           GRANTED
                                  19    Exhibit M
                                  20    O’Connor Decl.,           Redactions at ADOM-MON_0093642–0093651
                                                                                                                           GRANTED
                                        Exhibit N
                                  21
                                        O’Connor Decl.,           Redactions at O.1–O.4
                                  22                                                                                       GRANTED
                                        Exhibit O
                                  23    O’Connor Decl.,           Redactions at ADOM-MON_0054041
                                                                                                                           GRANTED
                                        Exhibit P
                                  24
                                        O’Connor Decl.,           Redactions at ADOM-MON_0085013–0085016
                                  25                                                                                       GRANTED
                                        Exhibit R
                                  26    O’Connor Decl.,           Redactions at ADOM-MON_0006418–0006423
                                                                                                                           GRANTED
                                        Exhibit S
                                  27

                                  28                                                    4
                                       Case No. 18-CV-05211-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART RENEWED MOTION TO FILE UNDER SEAL
                                   1     Specific Document                    Specific Portion                 Ruling
                                        O’Connor Decl.,          Redactions at ADOM-MON_0045847–0045850
                                   2                                                                         GRANTED
                                        Exhibit T
                                   3                             Redactions at ADOM-MON_0107732–0107898
                                        O’Connor Decl.,                                                      GRANTED
                                   4    Exhibit X

                                        O’Connor Decl.,          Redactions at ADOM-MON_0129753–0129756
                                   5                                                                         GRANTED
                                        Exhibit Z
                                   6                             Redactions at ADOM-MON_0043234–0043243
                                        O’Connor Decl.,                                                      GRANTED
                                   7    Exhibit 3

                                   8   IT IS SO ORDERED.
                                   9

                                  10   Dated: January 13, 2020
                                  11                                             ______________________________________
                                                                                 LUCY H. KOH
                                  12                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                              5
                                       Case No. 18-CV-05211-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART RENEWED MOTION TO FILE UNDER SEAL
